..
                                                                     858



           OFFICE OF THE ATTORNEY           GENERAL OF TEXAS
                                   AUSTIN




Eoaornblr          Wad&w     &no

cater,Texao
Dlrtrlot          Attornr~




         30 hate r0r rap1
mQurotiJlg8ho oplnioil or
8tnt.d Question. Your r-8
                                                  an the Coator
                                                   rntfmt er on*
                                                 ldjo3.nbq Gammon
                                                 tha8 I get your

                                           0 transfers to the Csn-
                                           iot Deoauseh&h water
                                            08~ his how, 8o the
                                           ohool Distclot la whioh
                                           ob dlstriot the pupil
                                        a add thr centsr In&Qen-
                                      I for nine mntbo. The
                                      rs to pay ttit1on   ro% th6
                                      Oonter Who01 run8 but thr




           sohool yaw.
fionorabls&mAlow Lane, Pagd 2


           *Under thia faot situation is the Canter tide-
      pndant Sahool Dletrlor alrth3xizedto ciargs tuition
      in exoeao of the zoath in the event suoh math tui-
      tlon ir not sufflolszt  to briag t.% ~~~11~sannoy
      allotted an6 tm.rrfsrtaC uaith it sup to the butge8re-
      quirem~at rot eaoh ?upll of the Center 3ohool?*
          Frau the raots stated aDove, we essxe that th8 tram+
r0r of the saholastlo in ;uaotionuse otfeoted by vlrtuo or the
pro~ieions of Artioles 36954099, %vleed Civil S!atut@s, 192S,
and ;hat m question of tr&n&Zor of a sotolastlofor high sohool
pUQO56S   (rhardn   the   C#fitAlg   diStSht   dOe*   i+Ot~ffOtdtb   84UiB
opgottuaitlesas the roos:vlng dirtriot) lo Involved. Se also
asaume that both tb oandtig an& teos:viq sohooi,cil~triotsare
looatad Fn the sagl)oounty.
         Q1 thS ba~iir Of theMI r4IOttJ YOIU pU6StiW IS WMthw
the reoe,lring
             tnatrpndentsohool Uatrlot prayoharga.tuitionto
the no.?-rf.Wdent soholatstlobased on the pro rata oout of main-
taining the lnde9endent aohool Clatrlot lsrrothe portion OS
sohool hnd8 of tha oo&xa eohool &i&riot     trandernd   to the
trrdegeadsntsclmol Aiatrlot; or, on t&a oontrary; may the in-
dependent rwhool diatrlot oharge tuition oalg for one raonth
(the porlod auoh independent  aohool Cistrlot~6 Wrm uo~adt the
ocG&oa oahool dlatrlot's)T

         Artfolo 2696 in the aerlssd Clvl2 Statutes, 192%. as
az%Gad, Aots 1935, 44tb LegislAture,Ctinptar201, 3oa. 1, p.
4.38,raa4.aan followsr
                "Any ohild law~lly enrolled in any dlstriot
      or lndosndent distriot, i8a~by ordw of thcroountl
      suparictentant,be traaafJrradto tho fuwolki#atoi
      any ot4er diatriot or independentdistriot in tho
      samo oountp upon a rrittsn apglloatl~a~0r tha prent
      or giardlan or porron having lawful ooa~301 of suah
      ohlld, filed ulth the oounty superintendent;2rorided
      that any Cl&riot or indepecde~tdistriot Ming dis-
      aotlsfleb with any tramtar oade by thb ouunty super-
      intcndent      may tagpal fkom such aotion to the oounty
      board of truatses      of said crountlwho ahall have the
      right to aimul and oanoel the transfer      allowed by the
      oountg auporintfm?ent.
           *Tha,applloauta&all state i.asaid agplicatlon
      t:i.%t
           it is his boaa fide intsutlon to cent said
      otlildto t!iesohool ts w;=tohthe **nmter ia asked.
                                                                             860




              "u&WI the   CelTtiiititlOA   Of th4   trMSfC4r   Of   tA.lty
      cfiild,loom one diotriat    to mother  distriot, by
      the oounty su~orintendant    of tba aounty Ia whloh the
      okild reaidss   at the tlma or tha trantiar,.thestate
      Departcisat  of Eduoatfon  sballauthorize the itate
      Treasurer to pay 0~4~2dlraaatlyths par oaplta appcrr-
      tlonment, in indepxidentdistricts or five hundrsd
      (500) or mor4 sosolastlcpopulation, to the distriat
      to nhioh ruoh ohlld 1s tranafierr4d1   aab in a:1 ottror
      dlrtrlots, ?& oouaty auprintsnCe~t:ts, to be paid by
      h&n to the masp4OtlV6 di&rlots to whloh such children
      aXa tracsf6W3d~     provided,A0 trar~ref shall be mada
      after   august   1st."
              In Sloaoub vs. Camsroa Indapssodeat So&o1 Dlstrlot,
lla Tax. 268, 288 Z3.W.1064, oertain scholasticswere dw
tracarerrsd iron &her     school dietriataor tks county to the
Gaaieronfodepndent School Distrlot. TU Sear6 or school
trustsoa of the C4a4ron IndependentSchool Dlstrlot entered
an order rowiriq t2446 pupils to pay tuition       at thi rat4   0r
$50.00  g&r year   for high sot;001atubmts   and $32.00 ror stu-
dent8 ln grades below the hi@ soho&, less tranofar money
r6oOlV80.    The hrthez of thsse pugi r4iu4d t.0Ny the tul-
tion and instltu-,ed             tc restrain
                       an a6tlcu.t            the school board from
attempts to oolleat the amounts allaged to bc due. The ouurt
hold that t.&ba  lndspandantschool Clstrlot could aharge tuition
to non-rbsideat    aaholastlarunder Artlole 2760 or the Revis4d
Oivfl Statutes, 19111 (which article le almost lc%ntio& rith
titlole 2696, Vern3a s AnnotatedCivil Statutes) ynd in the
ooiurse0r it5 opinim said;
             *It is our vleu tat the Legislature,la an-
     aoting this artiole, did not intend to riquira any
     indapendent sohool dlstriot      in this state to 4&n-
     oate a saholsatio irae oi o.hsrgeany longer thaa the
     fxnds   tramhwrcd      rith suoh scholastla,would pap
     such pupil*8 proportionat part 0r the axpans 0r
     ogeratlng the sohoola or such district. In other
     rords; aa Lena;as the stats apportisnzmtwil.1 opar-
     ate the mhool4 OS 4n ind4p6nit4nb       district, the
     transrsr ppfl, whose stfrt4apportionmentis 4140
     trawtsrred,     ie not reciuiretd to pay tultlon. But,
     when th4 aohoole oi an indepsndentdlstrlot must OOA-
     tlnue   their  term r1t.ha::ndyraised by local tar44
     levied    upon proprty    within  suoh diistriot, then the
     transrer puyil, a nonresident0r suoh distrlot,mat
     py a reasonable tultlon.*
                                                                    .861


Honorable Xardlow             Lane,   Faso   4




          Por aa808 la aoaord soo Huok vs. Fublio ?rreoSchools
0r   the aity
            or hiath,  (c. 2. A. 1927) 290 s.3. 1llay YufbOv's,
Ugmay    Dietriot Sohool Dlotrlot, (0. C. A. 1931) 98 S.3. (2d)
      Thas4 oas4o wara under Artial4 2696 or the aovissd Civil
Stakes of 1925. see also the eaos or Lore v8. City 0r Dallas,
40 S&t. (2d) 20, dooldod by tbrr Sqwiao Court of ttils Stats on
Uay 16, 1931, whoroln the oourt pointed outs
            azor more thaa arty ymra statutes hare beem
       in 4rf44t prmlttltq  tmOrOr0 iron ena rohool dls-
       trlot to another, aad 8mo ooaslaoratlenmu8t be
       giVSn t0 the OOAStXWtiOAOr i&O COA8titUtiolr  WhiOh
       ths raaotccentof these 8htute8  lmDllo4. Sin40 tho
       Conatltutiaq dose not g#rmlt the taxation oi the
       p+o~lo of a aohool dbtrlot r0r tho support'ofthat
       diatriot, oroopt upon a vote 0r tho       40914   0r   the
       distrlat, it is not dobatablo that tgo Loglsl.ature
       oomot oonrpel058 districtto uoo its fund* axi4
       properties for the otuoatlon oi ooh4la8tlo8from
       another district, wlthmt fust ooapensetion. Eon-
       over, in view oi fho long ogorztlon of tkts tran6.f4r
       8tatutos w b4lfave   that whore a 8ohool dlttrlot
       has radltios   and teaoharo la bfoooa of those nooos-
       sary ror it8 own aoholastioa, the 8tatO ha8 the powor
       to        it to 4.04opttr0a0ror0
            ro.;uir0                    iraol anathsr di87
       triot,but only upon tho pyE4At of tea8snablo ocm-
       pomation th4r4roro. . .*
                As   8tatodSloaomb oase, supra, *For ysaro and
                                in    the
year8 the State DoparWnt of XduoAlja cinderthe advfoe     of
the Attorneys Genaral of thir StAt6, has ruled that thin t&i-
tiOA may bs ohargsd*.  fn 8UpMt   Of this SOGI BiOnAbf. it&port
of the AtttrlmeyOenoral, SSlS-1920, page 499, Vol. 383, Latter
O~lnlon p. 522, Vol. 367, Letter Opl~i~n, Page 36,.Opfnion to
Wry     B. Camp, dated Juno 18, 1937, Vol. 376 Letter OQ~A~OA.
          Consecuently,it my be seen that     under thb author-
ity OS .%rtlolo2636, Yloaoinb vs . Cameron Independant School
Oistrlat, aad Lava vs. City of iiallae,a ro8eivlng independent
sohcml dlotrlot not only has the right, but lb is its dut to
o&loot a reasonable tuition   fmn non-rosldont rohoh4 F9 08
s~ifrlolentto ooi?qensat4 tha rooolving  dlotrlat for th8 rrbuea-
tion 0r tranrrerred aohola@tlo,uhaa transfer    ftuxdarooeived
ara not aufllolant+
                        question of what oonstltutos nrdaoon-
          The rarzai.aing
able viltion" was also anower4d by Chief J*ustiaoCurotcm ia
t&4 Love Gas0 aherrin he said:
                                                                                862


Xonomble   ;%~USW   Lane, Pats 5


              =. . . lor the sann reason a sohccl dirtriot
     oamot be oaa~ellcd to render a saroloe to a 11011-
     resiesnt     80h0148tio r0r less than 4 reasc5able tul-
     tian fee. 3aoh &a atteqt on the part of the
     b36iSl4tiU6 to thus 005ileC4tCi $hr property of its
     taxoamrs would not ba a lssfiitLB%te us4 oi aoh a




           It is tharefom *&a 0plnLir of this Departssnt and
yw   are reopuotf~llyadvised that 4 maeivi~        Independent     sob01
cibtrict may ohargo 0. ri+assnzble fmmit 40 tuitlor to a non-
resiiert  soholastio transfsrred ta suoh dlstrlotfrrona oomcm
aohcol Cistriot; that in detsr&i~      a masunablo t..ltionor
oospxmatloa for the eduontion of the sotiolastio       in question,
LW olezant enterlag  into tha coot  of the 50h0=31    syc;tem   OT the
expu~?& of lts malntenanar should be exoluded; and iiaally t&t
we are in gcaseselcm of nc i4oL.oi&Laz wculd lndloats that the
pro rated oost OS fdntainizg tha Cwmron hds3adent             soho
Dlstrlat, less transrar mney reoaived rsuld be umesmnable
oompensatloa or   unr~sonab;Le   tultlon   44   to   the   soholaaatl0in
g~6stliua. Ldesd, Lt waild semi that    this sannar of detemln-
lug the tdtlon for the saholastlo is a dellbmkta atteqt to
follow t&a diraotiins OS the LQTS 04~4.




                                                                           COMMIITLC